1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   JOSEPH OSEGUEDA, individually         No. 18-cv-00835 WBS EFB
     and on behalf of all similarly
13   situated and/or aggrieved
     employees of Defendants in the
14   State of California,                  MEMORANDUM AND ORDER RE:
                                           MOTION FOR PRELIMINARY
15               Plaintiff,                APPROVAL OF CLASS ACTION
                                           SETTLEMENT
16       v.

17   NORTHERN CALIFORNIA INALLIANCE;
     and DOES 1 through 50,
18   inclusive,

19               Defendants.

20
21                             ----oo0oo----

22            Plaintiff Joseph Osegueda, individually and on behalf

23   of all other similarly situated employees, brought this putative

24   class action against Defendant Northern California InAlliance

25   alleging violations of state and federal wage and hour laws.

26   (First Am. Compl. (“FAC”) (Docket No. 14).)    Before the court is

27   plaintiff’s unopposed motion for preliminary approval of a class

28   action settlement reached by the parties.    (Mot. for Prelim.
                                       1
1    Approval (Docket No. 23).)

2    I.     Factual and Procedural Background

3               Defendant InAlliance is a non-for-profit that provides

4    independent living services to adults with developmental

5    disabilities.    (Decl. of Joseph Osegueda (“Osegueda Decl.”) ¶ 5

6    (Docket No. 23-3); Decl. of Graham Hollis (“Hollis Decl.”) ¶ 17

7    (Docket No. 23-2).)     These services enable participants to live

8    independently in their own home, instead of living with family or

9    in communal housing.    (Osegueda Decl. ¶ 5.)   Plaintiff worked for

10   InAlliance as an Independent Living Facilitator (“Living

11   Facilitator”) in Sacramento and Yolo County in 2017.     (Osegueda

12   Decl. ¶ 3-4.)

13              As a Living Facilitator, plaintiff assisted

14   participants with personal care and tasks around the home.

15   (Osegueda Decl. ¶ 6.)    InAlliance classified plaintiff and other

16   Living Facilitators as “personal attendants” and did not pay them

17   for daily overtime.     (Osegueda Decl. ¶ 4; Hollis Decl. ¶ 130.)

18   InAlliance also allegedly required Living Facilitators to use

19   their personal cell phones to communicate with their supervisors

20   and did not pay Living Facilitators for “sleep time” during
21   shifts of twenty-four hours or longer.     (Osegueda Decl. ¶¶ 8,

22   11.)   Plaintiff brought this action against defendant, alleging:

23   (1) failure to pay minimum and regular wages; (2) failure to pay

24   overtime wages; (3) failure to indemnify necessary business

25   expenses; (4) failure to provide accurate itemized wage

26   statements; (5) failure to timely pay all ages due upon
27   separation of employment; (6) violation of California’s Business

28   and Professions Code, Cal. § 17200, et seq.; (7) violation of
                                        2
1    California’s Private Attorneys General Act of 2004 (“PAGA”), Cal.

2    Lab. Code § 2698, et seq.; and (8) violation of the Fair labor

3    Standards Act (“FLSA”), 29 U.S.C. §§ 207, 211(c), 216(b).        (FAC

4    ¶¶ 67-158.)

5                  Defendant removed the action to this court in April

6    2018 (Docket No. 1) and denied any liability or wrongdoing of any

7    kind.      (See generally Def.’s Answer (Docket No. 16).)   After

8    exchanging initial disclosures and completing an independent

9    investigation, the parties participated in a private mediation

10   and eventually reached a settlement agreement.       (Memo. Supp.

11   Prelim. Approval (Docket No. 23-1) at 5.)

12                 Under the terms of the agreement, InAlliance will pay a

13   non-reversionary sum of $225,000.       (Joint Stipulation of

14   Settlement (“Settlement Agreement”) ¶ 1.19 (Docket No. 23-2, Ex.

15   1).)       The total settlement amount would be distributed as

16   follows: (1) a maximum of $75,000 to class counsel for attorney’s

17   fees; (2) a maximum of $9,000 to class counsel for reimbursement

18   of out-of-pocket expenses; (3) an award of $5,000 to plaintiff

19   for serving as the class representative; (4) $11,250 to the

20   California Labor & Workforce Development Agency (“LWDA”) to cover
21   the cost of penalties, with 75 percent of the award going to LWDA

22   and the remaining 25 percent to the PAGA Aggrieved Employees1;

23   (5) a maximum of $10,500 to the settlement administrator, ILYM

24   Group, Inc., (“ILYM Group”) for reimbursement of settlement

25          1  “PAGA Aggrieved Employees” is defined as “all current
26   and former employees of [d]efendant in the State of California in
     the position of Independent Living Facilitator (“ILF”) during the
27   PAGA Period.” (Settlement Agreement ¶ 1.25.) The “PAGA Period”
     is confined from February 22, 2017 through January 15, 2020.
28   (Settlement Agreement ¶ 1.26.)
                                     3
1    administration costs; and (7) the remaining amount, approximately

2    $122,526.50 (“class fund”) to the participating class members.

3    (Memo. Supp. Prelim. Approval at 6.)

4               The parties now seek the court’s preliminary approval

5    of the proposed settlement agreement.

6    II.   Discussion

7               Federal Rule of Civil Procedure 23(e) provides that

8    “[t]he claims, issues, or defenses of a certified class may be

9    settled . . . only with the court’s approval.”     Fed. R. Civ. P.

10   23(e).    “To vindicate the settlement of such serious claims,

11   however, judges have the responsibility of ensuring fairness to

12   all members of the class presented for certification.”     Staton v.

13   Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003).     “Where [] the

14   parties negotiate a settlement agreement before the class has

15   been certified, settlement approval requires a higher standard of

16   fairness and a more probing inquiry than may normally be required

17   under Rule 23(e).”     Roes, 1-2 v. SFBSC Mgmt., LLC, --- F.3d ---,

18   2019 WL 6721190, at *10 (9th Cir. 2019).

19              The approval of a class action settlement takes place

20   in two stages.     In the first stage, “the court preliminarily
21   approves the settlement pending a fairness hearing, temporarily

22   certifies a settlement class, and authorizes notice to the

23   class.”   Ontiveros v. Zamora, No. 2:08-567 WBS DAD, 2014 WL

24   3057506, at *2 (E.D. Cal. July 7, 2014).     In the second, the

25   court will entertain class members’ objections to (1) treating

26   the litigation as a class action and/or (2) the terms of the
27   settlement agreement at the fairness hearing.     Id.   The court

28   will then reach a final determination as to whether the parties
                                        4
1    should be allowed to settle the class action following the

2    fairness hearing.        Id.   Consequently, this order “will only

3    determine whether the proposed class action settlement deserves

4    preliminary approval and lay the ground work for a future

5    fairness hearing.”        See id. (citations omitted).

6            A.    Class Certification

7                  To be certified, the putative class must satisfy both

8    the requirements of Federal rule of Civil Procedure 23(a) and

9    (b).    Leyva v. Medline Indus. Inc., 716 F.3d 510, 512 (9th Cir.

10   2013).       Each will be discussed in turn.

11                 1.    Rule 23(a)

12                 In order to certify a class, Rule 23(a)’s four

13   threshold requirements must be met: numerosity, commonality,

14   typicality, and adequacy of representation.         Fed. R. Civ. P.

15   23(a).       “Class certification is proper only if the trial court

16   has concluded, after a ‘rigorous analysis,’ that Rule 23(a) has

17   been satisfied.”         Wang v. Chinese Daily News, Inc., 737 F.3d 538,

18   542-43 (9th Cir. 2013) (quoting Wal-Mart Stores, Inc. v. Dukes,

19   564 U.S. 338, 351 (2011)).

20                       i.    Numerosity
21                 While Rule 23(a)(1) requires that the class be “so

22   numerous that joinder of all members is impracticable,” Fed. R.

23   Civ. P. 23(a)(1), it does not require “a strict numerical cut-

24   off.”    McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 167

25   (S.D. Cal. 2019) (Bashant, J.) (citations omitted).         Generally,

26   “the numerosity factor is satisfied if the class compromises 40
27   or more members.”        Id. (quoting Celano v. Marriott Int’l, Inc.,

28   242 F.R.D. 544, 549 (N.D. Cal. 2007).)         Here, defendant has
                                            5
1    already identified over 350 potential class members that worked

2    for InAlliance from 2015 to 2018.        (Hollis Decl. ¶ 128.)

3    Accordingly, the numerosity element is satisfied.

4                     ii.   Commonality

5              Next, Rule 23(a) requires that there be “questions of

6    law or fact common to the class.”        Fed. R. Civ. P. 23(a)(2).

7    Rule 23(a)(2) is satisfied when there is a “common contention . .

8    . of such a nature that it is capable of classwide resolution--

9    which means that determination of its truth or falsity will

10   resolve an issue that is central to the validity of each one of

11   the claims in one stroke.”    Wal-Mart Stores, 564 U.S. at 350.

12   “Plaintiffs need not show that every question in the case, or

13   even a preponderance of questions, is capable of classwide

14   resolution.     So long as there is ‘even a single common question,’

15   a would-be class can satisfy the commonality requirement of Rule

16   23(a)(2).”    Wang, 737 F.3d at 544 (citing Wal-Mart Stores, 564

17   U.S. at 350).

18             Here, the “class” is defined as members of the

19   Independent Living Facilitator Class and the Waiting Time

20   Penalties Subclass.    (Settlement Agreement ¶ 1.1.)      “Independent
21   Living Facilitator Class Member” means “all current or former

22   employees of InAlliance who worked in the State of California in

23   the position of Independent Living Facilitator (“ILF”) at any

24   time from February 22, 2014 through the Preliminary Approval

25   Date.”   (Id. ¶ 1.16.)   Additionally, members of the “Waiting Time

26   Penalties Subclass” includes “any members of the Independent
27   Living Facilitator Class whose employment ended, according to

28   InAlliance records, between February 22, 2015 and the Preliminary
                                          6
1    Approval Date and who does not timely opt-out of the Settlement

2    Class.”   (Id. ¶ 1.42.)

3              Plaintiff contends that each class member was subjected

4    to the same overtime policy that resulted in their underpayment

5    and each class member was not informed that they were entitled to

6    reimbursement for the work-related use of their cell phones.

7    (Hollis Decl. ¶¶ 18-23.)     Generally, “the fact that an employee

8    challenges a policy common to the class as a whole creates a

9    common question whose answer is apt to drive the resolution of

10   the litigation.”   Ontiveros, 2014 WL 3057506, at *5.      While

11   calculations of wages due might vary based on the individual,2

12   “the presence of individual damages cannot, by itself, defeat

13   class certification.”     Leyva, 716 F.3d at 514 (quoting Wal-Mart

14   Stores, 564 U.S. at 362).     Here, the claims implicate common

15   questions of law and fact because they are premised on a common

16   policy.   Additionally, the claims can be substantiated by

17   examining common methods of proof, which weighs in favor of

18   finding commonality.     See Ontiveros, 2014 WL 3057506, at *6

19   (collecting cases).     Accordingly, the putative class satisfies

20   the commonality requirement.
21                   iii. Typicality

22             Rule 23(a) further requires that the “claims or

23   defenses of the representative parties [be] typical of the claims

24   or defenses of the class.”     Fed. R. Civ. P. 23(a)(3).   The test

25

26
          2    Class members shall receive a pro-rata portion of the
     class fund based upon their number of qualifying work weeks.
27   (Settlement Agreement ¶ 2.3.4.) The Waiting Time Penalties
     Subclass participants will receive an allotment of six additional
28   qualifying work weeks. (Id.)
                                     7
1    for typicality is “whether other members have the same or similar

2    injury, whether the action is based on conduct which is not

3    unique to the named plaintiffs, and whether other class members

4    have been injured by the same course of conduct.”      Sali v. Corona

5    Reg’l Medical Ctr., 909 F.3d 996, 1006 (9th Cir. 2018) (quoting

6    Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)).

7                As discussed above, all of the Living Facilitators were

8    classified as non-exempt and all allegedly suffered the same or

9    similar overtime violations and failures to reimburse for their

10   business expenses.      (Osegueda Decl. ¶ 4; Hollis Decl. ¶¶ 18-23.)

11   Similarly, plaintiff’s waiting time penalties claim is typical of

12   the Waiting Time Penalties Subclass because they are derivative

13   of the same alleged failure to properly pay for all overtime

14   hours worked.     (See FAC ¶¶ 103-110.)   Furthermore, the claims of

15   plaintiff and the putative class are based on identical legal

16   theories.    (See generally FAC.)    Accordingly, plaintiff’s claims

17   appear to be reasonably coextensive with those of the proposed

18   class, and Rule 23(a)’s typicality requirement is satisfied.

19                     iv.   Adequacy of Representation

20               Finally, Rule 23(a) requires that “the representative
21   parties will fairly and adequately protect the interests of the

22   class.”     Fed. R. Civ. P. 23(a)(4).   Rule 23(a)(4) “serves to

23   uncover conflicts of interest between named parties and the class

24   they seek to represent” as well as the “competency and conflicts

25   of class counsel.”      Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

26   625, 626 n.20 (1997).     The court must consider two factors: (1)
27   whether the named plaintiffs and their counsel have any conflicts

28   of interest with other class members and (2) whether the named
                                         8
1    plaintiffs and their counsel will vigorously prosecute the action

2    on behalf of the class.     In re Hyundai and Kai Fuel Economy

3    Litig., 926 F.3d 539, 566 (9th Cir. 2019) (quoting Hanlon v.

4    Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)).

5                           a.   Conflicts of Interest

6                The first portion of the adequacy inquiry considers

7    whether plaintiff’s interests are aligned with those of the

8    class.   “[A] class representative must be part of the class and

9    possess the same interest and suffer the same injury as the class

10   members.”    Amchem, 521 U.S. at 625-26 (internal modifications

11   omitted).

12               In most respects, the named plaintiff’s interests

13   appear to be aligned with those of the class for the reasons set

14   forth above.     (See generally FAC; Hollis Decl. ¶ 132 (noting

15   claims are based on identical legal theories).)     Despite the many

16   similarities, plaintiff alone stands to benefit for his

17   participation in this litigation by receiving an incentive award

18   of $5,000.     (Settlement Agreement ¶¶ 2.5.1-2.5.3.)   While both

19   plaintiff and class counsel have certified that they are unaware

20   of any conflicts of interest between him and the class, (Hollis
21   Decl. ¶¶ 125, 133; Osegueda Decl. ¶ 34), the use of an incentive

22   award raises the possibility that a plaintiff’s interest in

23   receiving that award will cause his interests to diverge from the

24   class’s in a fair settlement.     Staton, 327 F.3d at 977-78.

25   Consequently, the court must “scrutinize carefully the awards so

26   that they do not undermine the adequacy of the class
27   representatives.”     Radcliffe v. Experian Info. Sys., Inc., 715

28   F.3d 1157, 1163 (9th Cir. 2013).
                                        9
1               The parties estimate that if all of the 375 estimated

2    class members participate in the class action, the average

3    recovery per class member will be approximately $328.06.        (Hollis

4    Decl. ¶ 80.)     Plaintiff’s award of $5,000 represents considerably

5    more.   However, plaintiff, like similar named plaintiffs in other

6    cases, has spent significant amounts of time and subjected

7    himself to reputational risk to act as the named plaintiff in

8    this case.     (Osegueda Decl. ¶¶ 17-25; Hollis Decl. ¶ 124.)

9    Indeed, the Ninth Circuit has consistently recognized incentive

10   awards are “fairly typical” way to “compensate class

11   representatives for work done on behalf of the class” or “to make

12   up for financial or reputational risk undertaken in bringing the

13   action.”   Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958-59

14   (9th Cir. 2009).     Furthermore, many courts in the Ninth Circuit

15   have held that a $5,000 incentive award is “presumptively

16   reasonable.”     Hawthorne v. Umpqua Bank, No. 11-cv-06700-JST, 2015

17   WL 1927342, at *8 (N.D. Cal. Apr. 28, 2015) (citations omitted).

18              Here, the $5,000 incentive payment represents .45

19   percent of the total settlement amount.     The Ninth Circuit has

20   approved incentive awards of this amount under similar, if not
21   more extreme, circumstances.     See In re Online DVD-Rental

22   Antitrust Litig., 779 F.3d 934, 947-48 (9th Cir. 2015) (finding

23   district court did not abuse its discretion by awarding nine

24   class representatives $5,000 each when class members stood to

25   recover $12 each).     Accordingly, the $5,000 incentive award in

26   this case does not appear to create a conflict of interest,
27   although the court emphasizes this finding is only a preliminary

28   determination.     On or before the date of the final fairness
                                       10
1    hearing, the parties should present or be prepared to present

2    further evidence of plaintiff’s substantial efforts taken as a

3    class representative to better justify the discrepancy between

4    this award and those of the unnamed class members.

5                          b.    Vigorous Prosecution

6                The second portion of the adequacy inquiry examines the

7    vigor with which the named plaintiff and his counsel have pursued

8    the class’s claims.    “Although there are no fixed standards by

9    which ‘vigor’ can be assayed, considerations include competency

10   of counsel and, in the context of a settlement-only class, an

11   assessment of the rationale for not pursuing further litigation.”

12   Hanlon, 150 F.3d at 1021.

13               Here, class counsel states they are experienced

14   employment and class action litigators who are fully qualified to

15   pursue the interests of the class.     (Hollis Decl. ¶¶ 7-11.)     Over

16   the past ten years, class counsel has settled over seventy class

17   action lawsuits in state and federal courts.       (Hollis Decl. ¶ 8.)

18   Both parties represent that the settlement is a product of “an

19   ‘arms’ length,’ full-day mediation . . . which occurred after an

20   exchange of discovery and an extensive investigation of the
21   claims.”    (Settlement Agreement at V.)   Counsel has certified

22   that they have invested a significant amount of time, money, and

23   resources into reaching this compromise.     (Hollis Decl. ¶¶ 113-

24   118.)   In counsel’s informed opinion, the settlement is “fair,

25   reasonable, and adequate, and in the best interest of the

26   [c]lass.”    (Hollis Decl. ¶ 135.)
27               Additionally, counsel has explained that defendant’s

28   non-for-profit status places it in a “precarious financial
                                       11
1    situation” that makes settlement preferable.    (Hollis Decl. ¶

2    101.)   Defendant receives most of its income from grants and

3    federal programs.    (Hollis Decl. ¶ 63.)   By settling, InAlliance

4    can avoid bankruptcy and the class can safeguard its recovery.

5    (Hollis Decl. ¶¶ 101-102.)    Accordingly, the court finds that

6    plaintiff and plaintiff’s counsel are adequate representatives of

7    the class.

8              2.    Rule 23(b)

9              After fulfilling the threshold requirements of Rule

10   23(a), the proposed class must satisfy the requirements of one of

11   the three subdivisions of Rule 23(b).    Leyva, 716 F.3d at 512.

12   Plaintiff seeks provisional certification under Rule 23(b)(3),

13   which provides that a class action may be maintained only if “the

14   court finds that questions of law or fact common to class members

15   predominate over questions affecting only individual members” and

16   “that a class action is superior to other available methods for

17   fairly and efficiently adjudicating the controversy.”    Fed. R.

18   Civ. P. 23(b)(3).    The test of Rule 23(b)(3) is “far more

19   demanding,” than that of Rule 23(a).    Wolin v. Jaguar Land Rover

20   N. Am., LLC, 617 F.3d 1168, 1172 (9th Cir. 2010) (quoting Amchem,
21   521 U.S. at 623-24).

22                   i.    Predominance

23             “The predominance analysis under Rule 23(b)(3) focuses

24   on ‘the relationship between the common and individual issues’ in

25   the case and ‘tests whether proposed classes are sufficiently

26   cohesive to warrant adjudication by representation.’”     Wang, 737
27   F.3d at 545 (quoting Hanlon, 150 F.3d at 1022).    However,

28   plaintiff is not required to prove that the predominating
                                      12
1    question will be answered in his favor at the class certification

2    stage.   Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455,

3    468 (2013).

4                For the reasons set forth above, plaintiff’s individual

5    claims and the class members’ claims rely upon common question of

6    law and fact.     For example, all class members were classified as

7    personal attendants and covered under the same overtime policy.

8    (Hollis Decl., Ex. 5.)     This policy serves as the common fact

9    uniting plaintiff’s individual claims and the class claims.     (See

10   generally FAC.)

11               Common questions of law include, inter alia, whether

12   class members are entitled to overtime pay for hours worked after

13   the ninth hour of work under California’s Domestic Worker Bill of

14   Rights; whether defendant’s common written overtime policy

15   results in liability for overtime hours worked after the ninth

16   hour of work; and whether class members are entitled to

17   reimbursement of their cell phone expenses for their use of their

18   cell phone for work related purposes.      (Hollis Decl. ¶¶ 18-23;

19   129-132.)   The class claim thus demonstrates a “common nucleus of

20   facts and potential legal remedies” that can properly be resolved
21   in a single adjudication.     See Hanlon, 150 F.3d at 1022.

22   Accordingly, the court finds common questions of law and fact

23   predominate over questions affecting only individual class

24   members.

25                     ii.   Superiority

26               Rule 23(b)(3) sets forth four non-exhaustive factors
27   that courts should consider when examining whether “a class

28   action is superior to other available methods for fairly and
                                           13
1    efficiently adjudicating the controversy.”      Fed. R. Civ. P.

2    23(b)(3).   They are: “(A) the class members’ interests in

3    individually controlling the prosecution or defense of separate

4    actions; (B) the extent and nature of any litigation concerning

5    the controversy already begun by or against class members; (C)

6    the desirability or undesirability of concentrating the

7    litigation of the claims in the particular forum; and (D) the

8    likely difficulties in managing a class action.”       Id.   Factors

9    (C) and (D) are inapplicable because the parties settled this

10   action before class certification.      See Syed v. M-I LLC, No.

11   1:14-cv-00742 WBS BAM, 2019 WL 1130469, at *6 (E.D. Cal. Mar. 12,

12   2019) (citation omitted).    Therefore, the court will focus

13   primarily on facts (A) and (B).

14               Rule 23(b)(3) is concerned with the “vindication of the

15   rights of groups of people who individually would be without

16   effective strength to bring their opponents into court at all.”

17   Amchem, 521 U.S. at 617.    When class members’ individual recovery

18   is relatively modest, the class members’ interests generally

19   favors certification.    Zinser v. Accufix Res. Inst., Inc., 253

20   F.3d 1180, 1190 (9th Cir. 2001).       Here, the parties estimate that
21   if all of the 375 estimated class members participate in the

22   class action, the average recovery per class member will be

23   approximately $328.06.     (Hollis Decl. ¶ 80.)   The modest amount

24   of recovery would likely discourage putative class members from

25   pursuing direct individual lawsuits on their own.      Accordingly,

26   this factor favors certification.
27               Factor (B), concerning the “extent and nature of the

28   litigation,” is “intended to serve the purpose of assuring
                                       14
1    judicial economy and reducing the possibility of multiple

2    lawsuits.”     Zinser, 253 F.3d at 1191 (quoting 7A Charles Alan

3    Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and

4    Procedure § 1780 at 568-70 (2d ed. 1986)).       Here, plaintiff’s

5    counsel is not aware of any other related litigation (Hollis

6    Decl. ¶ 6), nor do defendants assert any concerns about related

7    litigation.    This factor, too, favors certification.

8    Accordingly, it appears a class action is the superior means to

9    resolve the common questions of law and fact that predominate

10   here.

11             3.      Rule 23(c)(2) Notice Requirements

12             If the court certifies a class under Rule 23(b)(3), it

13   “must direct to class members the best notice that is practicable

14   under the circumstances, including individual notice to all

15   members who can be identified through reasonable effort.”        Fed.

16   R. Civ. P. 23(c)(2)(B).    Actual notice is not required, but the

17   notice provided must be “reasonably certain to inform the absent

18   members of the plaintiff class.”       Silber v. Mabon, 18 F.3d 1449,

19   1454 (9th Cir. 1994) (citation omitted).

20             The parties have jointly selected ILYM Group, to serve
21   as the Settlement Administrator.       (Settlement Agreement ¶ 1.37.)

22   The defendants will provide the ILYM Group with the information

23   necessary to contact members of the class within 10 business days

24   of the order granting preliminary approval.       (Id. ¶ 4.1.)   All

25   class members will be notified of the suit by first class mail

26   within fourteen business days following the receipt of the class
27   information.    (Id. ¶ 4.4.)   The notice summarizes the lawsuit,

28   including the contentions and denials of the parties, the
                                       15
1    proceedings to date, and the terms and conditions of the

2    settlement.   (Id. ¶¶ 4.4-4.6; Hollis Decl., Ex. 2.)    It will

3    inform class members of where and how to get additional

4    information, and it will inform them of their right to object to

5    the adequacy of the class representatives and settlement.

6    (Settlement Agreement ¶ 4.6, Hollis Decl., Ex. 2.)     Additionally,

7    it will notify class members of the procedure to request

8    exclusion from the class and how to opt in to the FLSA action.

9    (Settlement Agreement ¶¶ 4.7-4.9; Hollis Decl., Ex. 2.)     ILYM

10   Group will update the parties’ counsel with weekly reports

11   reflecting the attempts to contact the class members, the number

12   of requests for exclusion, and the number of objections to the

13   class submitted, if any.   (Settlement Agreement ¶ 4.13.)

14            The system set forth in the Settlement Agreement is

15   reasonably calculated to provide notice to class members and

16   inform class members of their options under the agreement.

17   Accordingly, the manner of notice and the content of notice is

18   sufficient to satisfy Rule 23(c)(2)(B).   See Churchill Vill., LLC

19   v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (“Notice is

20   satisfactory if it ‘generally describes the terms of the
21   settlement in sufficient detail to alert those with adverse

22   viewpoints to investigate and to come forward and be heard.’”).

23       B.   Rule 23(e): Fairness, Adequacy, and Reasonableness of
              Proposed Settlement
24

25            Because the proposed class preliminarily satisfies the

26   requirements of Rule 23, the court must consider whether the

27   terms of the parties’ settlement appear fair, adequate, and

28   reasonable.   See Fed. R. Civ. P. 23(e)(2).   To determine the
                                     16
1    fairness, adequacy, and reasonableness of the agreement, the

2    court must consider “a number of factors,” including:

3           Strength of the plaintiff’s case; the risk, expense,
            complexity, and likely duration of further litigation;
4           the risk of maintaining class action status throughout
            the trial; the amount offered in settlement; the
5
            extent of discovery completed and the stage of the
6           proceedings; the experience and views of counsel; the
            presence of a governmental participant; and the
7           reaction of the class members to the proposed
            settlement.
8

9    Hanlon, 150 F.3d at 1026.    Many of these factors cannot be
10   considered until the final fairness hearing; accordingly, the
11   court’s review will be confined to resolving any “‘glaring
12   deficiencies’ in the settlement agreement.”    Syed, 2019 WL
13   1130469, at *7 (citations omitted).
14              1.    Negotiation of the Settlement Agreement
15              Counsel for both sides appear to have diligently
16   pursued settlement after thoughtfully considering the strength of
17   their arguments and potential defenses.    (Memo. Supp. Prelim.
18   Approval at 15; Hollis Decl. ¶¶ 33-34.)    Parties employed David
19   L. Perrault, a mediator well-versed in wage and hour class action
20   matters, to aid in the settlement negotiations.    (Hollis Decl. ¶
21   31.)   Given the plaintiff’s sophisticated representation and the
22   parties’ joint agreement that the settlement reached was the
23   product of arms-length bargaining, (Settlement Agreement at V),
24   the court does not question that the proposed settlement is in
25   the best interest of the class.    See Fraley v. Facebook, Inc.,
26   966 F. Supp. 2d 939, 942 (N. D. Cal. 2013) (holding that a
27   settlement reached after informed negotiations “is entitled to a
28
                                       17
1    degree of deference as the private consensual decision of the

2    parties” (citing Hanlon, 150 F.3d at 1027)).

3               2.    Amount Recovered and Distribution

4               In determining whether a settlement agreement is

5    substantively fair to class members, the court must balance the

6    value of expected recovery against the value of the settlement

7    offer.    See In re Tableware Antitrust Litig., 484 F. Supp. 2d

8    1078, 1080 (N.D. Cal. 2007).    The parties estimate the average

9    recovery per class member will be approximately $328.06.      (Hollis

10   Decl. ¶ 80.)    While modest, “[t]he value of recovery is

11   especially significant in light of the ‘significant amount of

12   uncertainty’ class members would face if the case were litigated

13   to trial.”   See Ontiveros, 2014 WL 3057506, at *14 (quoting

14   Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 480 (E.D. Cal.

15   2010)).   Defendant denies any liability for the claims alleged

16   and maintains plaintiff’s damages estimates were inflated.

17   (Hollis Decl. ¶¶ 54-57.)    However, both parties recognize that,

18   absent a settlement, InAlliance would likely go bankrupt

19   defending individual actions because they are a non-for-profit

20   organization.   (Memo. Supp. Prelim. Approval at 16.)   While the
21   settlement amount represents “more than the defendants feel those

22   individuals are entitled to” and will potentially be “less than

23   what some class members feel they deserve,” the settlement offers

24   class members the prospect of some recovery, instead of none at

25   all.   See Officers for Justice v. Civil Serv. Comm’n, 688 F.2d

26   615, 628 (9th Cir. 1982).    In light of the claims at issue and
27   the defendant’s potential exposure, the court finds that the

28   substance of the settlement is fair to class members and thereby
                                      18
1    “falls within the range of possible approval.”     See Tableware,

2    484 F. Supp. 2d at 1079.

3               3.    Attorney’s Fees & Costs

4               “Under the ‘common fund’ doctrine, ‘a litigant or a

5    lawyer who recovers a common fund for the benefit of persons

6    other than himself or his client is entitled to a reasonable

7    attorney’s fee from the fund as a whole.’”     Staton, 327 F.3d at

8    969 (quoting Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980)).

9    If a negotiated class action settlement includes an award of

10   attorney’s fees, then the court “ha[s] an independent obligation

11   to ensure that the award, like the settlement itself, is

12   reasonable, even if the parties have already agreed to an

13   amount.”   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d

14   935, 941 (9th Cir. 2011).

15              The Ninth Circuit has recognized two different methods

16   for calculating reasonable attorney’s fees in common fund cases:

17   the lodestar method or the percentage-of-recovery method.        Id. at

18   941-42.    In the lodestar method, courts multiply the number of

19   hours the prevailing party expended on the litigation by a

20   reasonable hourly rate.     Id.   Under the percentage-of-recovery
21   method, courts typically delineate 25 percent of the total

22   settlement as the fee.    Hanlon, 150 F.3d at 1029.   However,

23   courts may adjust this figure if the record reflects “special

24   circumstances justifying a departure.”      Bluetooth, 654 F.3d at

25   942.   Where, as here, the settlement has produced a common fund

26   for the benefit of the entire class, courts have discretion to
27   use either method.    Id. at 942 (citing In re Mercury Interactive

28   Corp., 618 F.3d 988, 992 (9th Cir. 2010)).
                                        19
1             Class counsel requests $75,000 in attorney’s fees,

2    which constitutes 33.33 percent of the total settlement.

3    (Settlement Agreement ¶ 2.6.1.)    “While some courts have approved

4    percentage awards as high as 33.3 [percent], awards of that size

5    are typically disfavored unless they are corroborated by the

6    lodestar or reflect exceptional circumstances.”    Ontiveros, 2014

7    WL 3057506, at *15 (collecting cases).     Class counsel justifies

8    their request by comparing it to their lodestar, which by their

9    calculations exceeds $175,000.    (Hollis Decl. ¶ 114.)   After

10   discussing the calculated fee with counsel at the preliminary

11   approval hearing and considering the additional time counsel will

12   have to spend on this matter to finalize the settlement, the

13   court is satisfied that the requested fee is reasonable.

14            IT IS THEREFORE ORDERED that plaintiff’s motion for

15   preliminary certification of a conditional settlement class and

16   preliminary approval of the class action settlement (Docket No.

17   23) be, and the same hereby is, GRANTED.

18            IT IS FURTHER ORDERED THAT:

19       (1) the following class be provisionally certified for the

20   purpose of settlement: all current or former employees of
21   InAlliance who worked in the State of California in the position

22   of Independent Living Facilitator (“ILF”) at any time from

23   February 22, 2014 through January 15, 2020.    In the event that

24   the proposed settlement is not consummated for any reason, the

25   conditional certification shall be of no further force or effect

26   and shall be vacated without further action or order of this
27   court;

28       (2) the proposed settlement is preliminarily approved as
                                       20
1    fair, just, reasonable, and adequate to the members of the

2    settlement class, subject to further consideration at the final

3    fairness hearing after distribution of notice to members of the

4    settlement class;

5        (3) for purposes of carrying out the terms of the settlement

6    only:

7             (a) Joseph Osegueda is appointed as the representative

8    of the settlement class and is provisionally found to be an

9    adequate representative within the meaning of Federal Rule of

10   Civil Procedure 23;

11            (b) the law firm of GrahamHollis APC is provisionally

12   found to be a fair and adequate representative of the settlement

13   class and is appointed as class counsel for the purposes of

14   representing the settlement class conditionally certified in this

15   Order;

16       (4) ILYM Group is appointed as the settlement administrator;

17       (5) the form and content of the proposed Notice of Class

18   Action Settlement (Hollis Decl., Ex 2) is approved, except to the

19   extent that it must be updated to reflect dates and deadlines

20   specified in this order;
21       (6) no later than ten (10) days from the date this order is

22   signed, defendant’s counsel shall provide the names and contact

23   information of all settlement class members to ILYM Group;

24       (7) no later than fourteen (14) days from the date defendant

25   submits the contact information to ILYM Group, ILYM shall mail a

26   Notice of Class Action Settlement to all members of the
27   settlement class;

28       (8) no later than sixty (60) days from the date this order
                                    21
1    is signed, any member of the settlement class who intends to

2    object to, comment upon, or opt out of the settlement shall mail

3    written notice of that intent to ILYM Group pursuant to the

4    instructions in the Notice of Class Action Settlement;

5        (9) a final fairness hearing shall be held before this court

6    on Monday, May 18, 2020, at 1:30 p.m. in Courtroom 5 to determine

7    whether the proposed settlement is fair, reasonable, and adequate

8    and should be approved by this court; to determine whether the

9    settlement class’s claims should be dismissed with prejudice and

10   judgment entered upon final approval of the settlement; to

11   determine whether final class certification is appropriate; and

12   to consider class counsel’s applications for attorney’s fees,

13   costs, and an incentive award to plaintiff.   The court may

14   continue the final fairness hearing without further notice to the

15   members of the class;

16       (10) no later than twenty-eight (28) days before the final

17   fairness hearing, class counsel shall file with this court a

18   petition for an award of attorney’s fees and costs.   Any

19   objections or responses to the petition shall be filed no later

20   than fourteen (14) days before the final fairness hearing.     Class
21   counsel may file a reply to any objections no later than seven

22   (7) days before the final fairness hearing;

23       (11) no later than twenty-eight (28) days before the final

24   fairness hearing, class counsel shall file and serve upon the

25   court and defendant’s counsel all papers in support of the

26   settlement, the incentive award for the class representative, and
27   any award for attorney’s fees and costs;

28       (12) no later than twenty-eight (28) days before the final
                                    22
1    fairness hearing, ILYM Group shall prepare, and class counsel

2    shall file and serve upon the court and defendants’ counsel, a

3    declaration setting forth the services rendered, proof of

4    mailing, a list of all class members who have opted out of the

5    settlement, a list of all class members who have commented upon

6    or objected to the settlement;

7        (13) any person who has standing to object to the terms of

8    the proposed settlement may appear at the final fairness hearing

9    in person or by counsel and be heard to the extent allowed by the

10   court in support of, or in opposition to, (a) the fairness,

11   reasonableness, and adequacy of the proposed settlement, (b) the

12   requested award of attorney’s fees, reimbursement of costs, and

13   incentive award to the class representative, and/or (c) the

14   propriety of class certification.     To be heard in opposition at

15   the final fairness hearing, a person must, no later than ninety

16   (90) days from the date this order is signed, (a) serve by hand

17   or through the mails written notice of his or her intention to

18   appear, stating the name and case number of this action and each

19   objection and the basis therefore, together with copies of any

20   papers and briefs, upon class counsel and counsel for defendants,
21   and (b) file said appearance, objections, papers, and briefs with

22   the court, together with proof of service of all such documents

23   upon counsel for the parties.

24       Responses to any such objections shall be served by hand or

25   through the mails on the objectors, or on the objector’s counsel

26   if there is any, and filed with the court no later than fourteen
27   (14) calendar days before the final fairness hearing. Objectors

28   may file optional replies no later than seven (7) calendar days
                                      23
1    before the final fairness hearing in the same manner described

2    above.   Any settlement class member who does not make his or her

3    objection in the manner provided herein shall be deemed to have

4    waived such objection and shall forever be foreclosed from

5    objecting to the fairness or adequacy of the proposed settlement,

6    the judgment entered, and the award of attorneys’ fees, costs,

7    and an incentive award to the class representative unless

8    otherwise ordered by the court;

9        (14) pending final determination of whether the settlement

10   should be ultimately approved, the court preliminarily enjoins

11   all class members (unless and until the class member has

12   submitted a timely and valid request for exclusion) from filing

13   or prosecuting any claims, suits, or administrative proceedings

14   regarding claims to be released by the settlement.

15   Dated:   January 15, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       24
